USCA4 Appeal: 22-4048      Doc: 26         Filed: 10/14/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4048


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER JASON OXENHAM,

                            Defendant - Appellant.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:09-cr-00073-RAJ-FBS-1)


        Submitted: September 12, 2022                                 Decided: October 14, 2022


        Before NIEMEYER and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate
        Attorney, Kirsten R. Kmet, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Jessica D. Aber,
        United States Attorney, Joseph Attias, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Richmond, Virginia; E. Rebecca Gantt, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4048       Doc: 26         Filed: 10/14/2022      Pg: 2 of 5




        PER CURIAM:

               Christopher Jason Oxenham appeals an 18-month sentence imposed upon

        revocation of his supervised release. That sentence, Oxenham contends, is unconstitutional

        because it resulted in a total term of imprisonment that exceeds the statutory maximum for

        his underlying offense and a jury did not find him guilty of violating the conditions of

        supervised release. As Oxenham concedes, our review is for plain error only because he

        failed to challenge the constitutionality of his revocation sentence in the district court. See

        United States v. Nelson, 37 F.4th 962, 966 (4th Cir. 2022). We affirm.

               Under 18 U.S.C. § 3583(e)(3), a district court may revoke a term of supervised

        release and impose a term of imprisonment if the court “finds by a preponderance of the

        evidence that the defendant violated a condition of supervised release.” Oxenham’s

        underlying 18 U.S.C. § 2252A(a)(5) offense was a Class C felony, see 18 U.S.C.

        § 3559(a)(3), so the court was authorized to impose a maximum revocation sentence of

        two years, see 18 U.S.C. § 3583(e). And because Oxenham had already served the statutory

        maximum 10-year term for his underlying § 2252A(a)(5) offense at the time his supervised

        release was revoked, Oxenham argues that his 18-month revocation sentence violates the

        rule of Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), which states that “[o]ther than

        the fact of a prior conviction, any fact that increases the penalty for a crime beyond the

        prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable

        doubt.”

               To establish eligibility for relief on a forfeited error, Oxenham must show: “(1) an

        error was made, (2) the error was plain, and (3) the error affected his substantial rights.”


                                                      2
USCA4 Appeal: 22-4048       Doc: 26         Filed: 10/14/2022      Pg: 3 of 5




        Nelson, 37 F.4th at 966. With regard to the second factor, an error is plain if it is “clear or

        obvious, rather than subject to reasonable dispute.” Puckett v. United States, 556 U.S. 129,

        135 (2009). This Court has found that standard satisfied where the express language of a

        statute resolves the question or where controlling precedent at the time of appellate

        consideration recognizes the error. United States v. Davis, 855 F.3d 587, 595–96 (4th Cir.

        2017).

                 Oxenham cannot establish that any error here was “clear or obvious.” Puckett, 556

        U.S. at 135. As an initial matter, Oxenham does not contend that the text of 18 U.S.C.

        § 3583(e) or 18 U.S.C. § 2252A resolves the question. Nor do the settled decisions of the

        Supreme Court or this Court establish that an error occurred here.

                 Instead, Oxenham cites reasoning in United States v. Haymond, 139 S. Ct. 2369

        (2019), to argue that, absent a jury finding of the facts underlying a revocation sentence,

        Apprendi precludes aggregate original and revocation sentences that exceed the statutory

        maximum for the underlying crime of conviction. Haymond involved a constitutional

        challenge to 18 U.S.C. § 3583(k), which establishes a mandatory minimum five-year

        prison term for a supervised releasee who commits one of several offenses “without

        empaneling a jury . . . or requiring the government to prove his guilt beyond a reasonable

        doubt,” Haymond, 139 S. Ct. at 2373 (plurality opinion). That “unusual provision,” the

        Supreme Court concluded, violated the Due Process Clause and the Sixth Amendment right

        to a jury trial. Id. at 2378 (plurality opinion). At the same time, the plurality specifically

        limited its analysis to § 3583(k). Id. at 2382 n.7, 2383–84 (plurality opinion).




                                                      3
USCA4 Appeal: 22-4048      Doc: 26          Filed: 10/14/2022      Pg: 4 of 5




               In this case, the district court did not specify whether it revoked Oxenham’s

        supervised release under § 3583(e) or § 3583(g). In United States v. Ka, 982 F.3d 219 (4th

        Cir. 2020), this Court declined to extend Haymond to § 3583(e), citing “three unique

        aspects of § 3583(k) that distinguish it from § 3583(e),” as recognized by Justice Breyer in

        his controlling concurrence in Haymond:

               (1) § 3583(k) applies only to an enumerated list of federal criminal statutes;
               (2) it strips judges of the discretion to decide whether a violation of a
               condition of supervised release should result in imprisonment; and (3) it
               “limits the judge’s discretion in a particular manner by imposing a mandatory
               minimum term of imprisonment of [five years]” upon the judge’s finding that
               the releasee had committed one of the enumerated offenses.

        Ka, 982 F.3d at 222 (quoting Haymond, 139 S. Ct. at 2386 (Breyer, J., concurring)). And

        in United States v. Coston, 964 F.3d 289 (4th Cir. 2020), we rejected, on plain error review,

        a constitutional challenge to § 3583(g), stating that “§ 3583(g) likely does not meet Justice

        Breyer’s controlling test.” Coston, 964 F.3d at 296.

               Finally, although “it is possible for a district court to commit plain error even where,

        as here, there is no controlling authority from the Supreme Court or Fourth Circuit,” United

        States v. Green, 996 F.3d 176, 185 (4th Cir. 2021), the consensus among other circuits that

        have considered the issue also weighs against Oxenham. Indeed, Oxenham’s argument that

        Apprendi prohibits aggregate original and revocation sentences that exceed the statutory

        maximum for the underlying crime of conviction has been rejected by multiple circuits that

        have considered the issue post-Haymond. See United States v. Moore, 22 F.4th 1258, 1265–

        69 (11th Cir. 2022); United States v. Childs, 17 F.4th 790, 791–92 (8th Cir. 2021); United

        States v. Henderson, 998 F.3d 1071, 1078 (9th Cir. 2021), cert. denied, 142 S. Ct. 810



                                                      4
USCA4 Appeal: 22-4048      Doc: 26         Filed: 10/14/2022     Pg: 5 of 5




        (2022); United States v. Salazar, 987 F.3d 1248, 1261 (10th Cir.), cert. denied, 142 S. Ct.

        321 (2021).

               Even assuming an error occurred here, that error was not clear or obvious and thus

        not “plain.” See United States v. Ramirez-Castillo, 748 F3d 205, 215 (4th Cir. 2014);

        United States v. Maxwell, 285 F.3d 336, 342 (4th Cir. 2002). Accordingly, we affirm the

        district court’s order. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    5